The CouRT (Morsell, J., contrá,) instructed the jury, at the prayer of Mr. Key, for the defendant, that such acknowledgment was not sufficient to take the case out of the statute of limitations. See the case of Bell v. Morrison, 1 Peters, 351.
Mr. Woodward, the deputy-marshal, who served the writ, further testified that he had filed the note in the clerk’s office, in this case, and he thinks he mentioned this note to them as the cause of action ; he had no certain recollection that he did, but his impression is that he did'.
The CouRT (Cranch, C. J., doubting,) said that the evidence might be left to the jury; and if they should be of opinion that the promise to pay referred to this cause of action, that promise was sufficient in law to take the case out of the statute.